Citation Nr: 1120287	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-09 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for pancreatic carcinoma, status-post Whipple procedure and chemotherapy, with hepatic metastasis as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969 and from November 1969 to January 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for peripheral neuropathy and Peyronne's disease secondary to service-connected type II diabetes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's March 2009 substantive appeal, he requested a Board hearing at a local VA office (Travel Board).  He was scheduled for such a hearing in April 2011; however, prior to the hearing the Veteran requested that the hearing be rescheduled.  Travel Board hearings are scheduled by the RO.    

The Veteran has requested a formal hearing in the Richmond/Petersburg, Virginia, area.  The Veteran is advised that the Roanoke RO is the only place in Virginia which members of the Board travel to for in-person hearings.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Roanoke, Virginia RO in accordance with the usual procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


